United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 13, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-50499
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                       LEON DASHANN BRATCHER,

                                                  Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. SA-01-CR-606-ALL


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

            Leon Bratcher challenges the district court's ruling on

his motion to suppress evidence in his appeal of count one of his

jury conviction for possession with intent to distribute cocaine

base.    Bratcher argues that a police officer’s initial stop of his

vehicle violated the Fourth Amendment.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
          Suppression hearing testimony indicates that a police

officer stopped Bratcher’s vehicle because Bratcher failed to use

a turn signal when pulling out of a parking lot onto a street.

Texas Transportation Code section 545.104 requires a driver to use

a turn signal “to indicate an intention to turn, change lanes, or

start from a parked position.”   Id.; see Krug v. State, 86 S.W.3d

764, 766 (Tex. App. 2001)(“[b]y its plain language, Section 545.104

applies whenever the driver has an ‘intention to turn’”).   Because

the officer had probable cause to believe that a traffic violation

had occurred, the decision to stop the vehicle was reasonable and

did not violate the Fourth Amendment.   See Whren v. United States,

517 U.S. 806, 810 (1996).   The judgment of the district court is

therefore AFFIRMED.




                                 2